     Case 2:17-cv-00445-KJM-DB Document 91 Filed 03/29/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ERNEST LINCOLN BONNER, JR., M.D.,              No. 2:17-cv-0445 KJM DB PS
12                       Plaintiff,
13            v.
14       MEDICAL BOARD OF CALIFORNIA, et
         al.,
15

16                       Defendants.
17

18                              STATUS & PRETRIAL SCHEDULING ORDER

19           READ THIS ORDER CAREFULLY. IT CONTAINS IMPORTANT DATES WHICH

20   THE COURT WILL STRICTLY ENFORCE AND WITH WHICH ALL COUNSEL AND

21   PARTIES MUST COMPLY. A FAILURE TO COMPLY WITH THE TERMS OF THIS

22   ORDER MAY RESULT IN THE IMPOSITION OF MONETARY AND ALL OTHER

23   SANCTIONS WITHIN THE POWER OF THE COURT, INCLUDING DISMISSAL OR AN

24   ORDER OF JUDGMENT.

25           Pursuant to court order, a Status (Pretrial Scheduling) Conference was held in this action

26   on March 26, 2021, at 10:00 a.m. before the undersigned.1 Plaintiff Ernest L. Bonner appeared

27
     1
      Plaintiff is proceeding in this action pro se. This matter was referred to the undersigned in
28   accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
                                                        1
     Case 2:17-cv-00445-KJM-DB Document 91 Filed 03/29/21 Page 2 of 4


 1   over Zoom on his own behalf. Attorney Gary Ostrick appeared over video conference on behalf

 2   of defendants. After hearing, the court makes the following findings and orders:

 3          SERVICE OF PROCESS

 4          Service of process has been completed. No further service is permitted except with leave

 5   of court, good cause having been shown.

 6          JOINDER OF PARTIES/AMENDMENTS

 7          No further joinder of parties or amendment to pleadings is permitted except with leave of

 8   court, good cause having been shown. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

 9   609-10 (9th Cir. 1992).

10          JURISDICTION/VENUE

11          Jurisdiction over this action is predicated on the court’s federal question jurisdiction

12   pursuant to 28 U.S.C. § 1331. Defendants do not dispute either jurisdiction or venue and both

13   appear to be proper.

14          DISCOVERY

15          The parties shall make initial disclosures under Federal Rule of Civil Procedure 26 no

16   later than 28 days from the date of the March 26, 2021 hearing. Plaintiff shall disclose experts no

17   later than September 24, 2021. Defendants shall disclose experts no later than October 8, 2021.

18   Rebuttal experts shall be disclosed no later than October 22, 2021. All discovery is left open,

19   save and except that it shall be so conducted as to be completed by November 19, 2021. The

20   word “completed” means that all discovery shall have been conducted so that all depositions have
21   been taken and any disputes relative to discovery shall have been resolved by appropriate order if

22   necessary and, where discovery has been ordered, the order has been complied with.

23          MOTION HEARING SCHEDULE

24          All law and motion, except as to discovery, is left open, save and except that it shall be

25   conducted so as to be completed by January 7, 2022. The word “completed” in this context

26   means that all law and motion matters must be heard by the above date. The parties are cautioned
27   to refer to the local rules, specifically Local Rule 230, regarding the requirements for noticing

28   such motions on the court’s regularly scheduled law and motion calendar. The parties shall file
                                                        2
     Case 2:17-cv-00445-KJM-DB Document 91 Filed 03/29/21 Page 3 of 4


 1   with the court and serve opposition OR a statement of non-opposition to every properly

 2   noticed motion not later than fourteen (14) days preceding the hearing date. Any reply by

 3   the moving party shall be filed with the court and served not later than seven (7) days

 4   preceding the hearing date. This paragraph does not preclude motions for continuances,

 5   temporary restraining orders or other emergency applications, and is subject to any special

 6   scheduling set forth in the “MISCELLANEOUS PROVISIONS” paragraph below.

 7          The parties should keep in mind that the purpose of law and motion is to narrow and

 8   refine the legal issues raised by the case, and to dispose of by pretrial motion those issues that are

 9   susceptible to resolution without trial. To accomplish that purpose, the parties need to identify

10   and fully research the issues presented by the case, and then examine those issues in light of the

11   evidence gleaned through discovery. If it appears after examining the legal issues and facts that

12   an issue can be resolved by pretrial motion, the parties are to file the appropriate motion by the

13   law and motion cutoff set forth supra.

14          ALL PURELY LEGAL ISSUES ARE TO BE RESOLVED BY TIMELY PRETRIAL

15   MOTION. The parties are reminded that motions in limine are procedural devices designed to

16   address the admissibility of evidence. THE PARTIES ARE CAUTIONED THAT THE COURT

17   WILL LOOK WITH DISFAVOR UPON SUBSTANTIVE MOTIONS PRESENTED IN THE

18   GUISE OF MOTIONS IN LIMINE AT THE TIME OF TRIAL.

19          FURTHER SCHEDULING

20          A Final Pretrial Conference date before the assigned District Judge will be set after the
21   resolution of any dispositive motions, or passage of the dispositive motion cutoff, with a trial date

22   being determined at the pretrial conference. The parties should be prepared to confirm a trial date

23   within 60 to 120 days from the date of the final pretrial conference, and should be available for

24   trial accordingly.

25          SETTLEMENT CONFERENCE

26          The parties indicated that an early settlement conference in this action may be beneficial.
27   Plaintiff also withdrew any objection to the undersigned acting as the settlement judge. Out of

28   abundance of caution, plaintiff will be provided with a waiver of disqualification form to
                                                        3
     Case 2:17-cv-00445-KJM-DB Document 91 Filed 03/29/21 Page 4 of 4


 1   complete and file. Pete Buzo, courtroom deputy to the undersigned will contact the parties to

 2   discuss scheduling an early settlement conference.

 3           MISCELLANEOUS PROVISIONS

 4           There appear to be no other matters presently pending before the court that will aid the

 5   just and expeditious disposition of this matter.

 6           Pursuant to Fed. R. Civ. P. 16(b), THE COURT SUMMARIZES THE SCHEDULING

 7   ORDER AS FOLLOWS:

 8           1. Initial disclosures shall be made no later than 28 days from March 26, 2021.

 9           2. Plaintiff shall disclose experts no later than September 24, 2021.

10           3. Defendants shall disclose experts no later October 8, 2021.

11           4. Rebuttal experts shall be disclosed no later than October 22, 2021.

12           5. Discovery shall be completed by November 19, 2021.

13           6. All pretrial motions, except motions to compel discovery, shall be completed by

14   January 7, 2022.

15           7. A Final Pretrial Conference date will be set after the resolution of any dispositive

16   motions, or passage of the dispositive motion cutoff, with a trial date being determined at the

17   pretrial conference.

18           8. The February 19, 2021 Order to Show Cause (ECF No. 85) is discharged.

19           9. The Clerk of The Court shall send plaintiff a copy of the Notice of Waiver of

20   Disqualification of Settlement Judge form.
21   Dated: March 27, 2021

22

23

24

25

26
27   DLB:6
     DB/orders/orders.pro se/bonner0445.sched.ord
28
                                                        4
